NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



MOHAMMAD DIB ORABI and                  )
AIDAH KIRDI,                            )
                                        )
              Appellants,               )
                                        )
v.                                      )    Case No. 2D18-1567
                                        )
AMANI ALNAJJAR,                         )
                                        )
              Appellee.                 )
                                        )

Opinion filed November 8, 2019.

Appeal from the Circuit Court for
Hillsborough County; Melissa M. Polo,
Judge.

Julian A. Hayes of Law Office of J.A.
Hayes, Tampa, for Appellants.

Neil E. Polster, Lutz, for Appellee.


PER CURIAM.

              Affirmed.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.